                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

 MICHAEL ALFARO,

                       Petitioner,              Case No. 1:16-cv-00124-DCN

 vs.                                            MEMORANDUM DECISION
                                                AND ORDER
 AL RAMIREZ,

                       Respondent.


       Michael Alfaro’s Amended Petition for Writ of Habeas Corpus is fully briefed and

ripe for adjudication. Dkts. 6, 24, 25. The Court takes judicial notice of the records from

Petitioner’s state court proceedings, which have been lodged by the parties. See Fed. R.

Evid. 201(b); Dawson v. Mahoney, 451 F.3d 550, 551 (9th Cir. 2006). Having carefully

reviewed the record, including the state court record, the Court finds that the parties have

adequately presented the facts and legal arguments in the briefs and record and that oral

argument is unnecessary. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court enters

the following Order.

                       REVIEW OF PRELIMINARY MOTIONS

       Pending before the Court are Respondent Al Ramirez’s requests for extensions of

time regarding briefing of the remaining issues. Dkts. 22, 23. Good cause appearing, both

motions will be granted. Respondent’s Response to the Amended Petition is considered

timely.




MEMORANDUM DECISION AND ORDER - 1
                               BACKGROUND

    The Idaho Court of Appeals provided the following background to this case:

                 In the summer of 2004, [the town of] Caldwell[, Idaho]
          experienced a spate of drive-by shootings between rival
          gangs. One shooting occurred at approximately 3:30 a.m. on
          August 14, 2004, while Javier “Harvey” Rodriguez, Sael
          Castillo, Jason Alverado and Carlos Chavez, all associated
          with the “Westside Lomas” (Westside) gang, were at
          Rodriguez’s house. A vehicle drove by, and two of its
          passengers began shooting at the house, resulting in Chavez
          being killed. It was the third shooting investigated by
          Caldwell police that night alone.

                  When police arrived on the scene they found various
          bullet casings in the area, but the bullet that killed Chavez
          could not be tied to a particular weapon. One neighbor
          reported seeing a blue car speed away after the shooting,
          while another described a light tan car with three occupants.
          Rodriguez told the police he arrived at the house mere
          moments before the shooting and that Castillo and Alverado
          were outside in front of the house and Chavez was inside at
          the time. He could not describe the vehicle from which the
          shots had been fired and was generally uncooperative in
          aiding the investigation. After interviewing over 100 people
          in relation to Chavez’s death, the police never recovered a
          weapon, never identified the vehicle, and had no suspects.

                 In June 2005, Evan Musquiz, a teenager associated
          with the “Eastside Locos” (Eastside) gang, who was thirteen
          years old at the time of Chavez’s shooting, told police he had
          been in a light blue four-door car with other Eastsiders,
          Arandu Maceda, Richard Alaniz, and a person he only knew
          as “Mike” who was driving. Musquiz stated the four had
          driven around for a while and then drove by a residence
          where Maceda and Alaniz opened fire, shooting at the house
          and the men in front of the house. Musquiz was shown a six
          person photo lineup, in which Alfaro was number three, and
          indicated “Mike” was either two or three. Musquiz could not
          identify the time of year or the time of day the shooting had
          taken place, other than to say it was dark. When police
          provided Musquiz with the location of Rodriguez’s house and


MEMORANDUM DECISION AND ORDER - 2
                asked whether it was the location of the shooting, Musquiz
                said yes. Following Musquiz’s interview, Alaniz denied any
                involvement in the shooting.

                        In June 2009, another Eastside gang member, Mario
                Flores, was charged with multiple felonies, including
                recruiting gang members, supplying firearms, and witness
                intimidation. Police questioned him as to whether he had any
                knowledge pertaining to Chavez’s death, which he had denied
                possessing when interviewed shortly after the shooting. This
                time, Flores told police he had observed Maceda and Musquiz
                getting into a black Cadillac with Alfaro and Alaniz on the
                night of August 14, 2004. In exchange for his cooperation, all
                charges against Flores were dismissed.

State’s Lodging B-4, pp. 1-2.

       The plea-bargaining codefendants who participants in the drive-by shooting that

resulted in Chavez’s death ended up testifying against Petitioner Alfaro in a state criminal

action in the Third Judicial District Court in Canyon County, Idaho. Petitioner was

charged with and convicted by jury of aiding and abetting first degree murder, aiding and

abetting aggravated assault, aiding and abetting unlawful use of a firearm, and infliction

of great bodily harm, for being the driver of the car from which the shooter shot and

killed Chavez.

       Petitioner received a prison sentence of 20 fixed years, with life indeterminate.

Judgment was entered on January 3, 2011. Petitioner filed a direct appeal and a post-

conviction action in state court. This federal habeas corpus case was stayed for several

months to permit Petitioner to exhaust his state court remedies. Dkt. 4. Petitioner

obtained no relief from his state court actions, and this case was re-opened on May 22,

2017. Dkt. 7.



MEMORANDUM DECISION AND ORDER - 3
       Respondent filed a Motion for Partial Summary Dismissal, which the Court

granted. Dkts. 13, 21. Claims One and Four were deemed procedurally defaulted, and the

Court determined that no exception applied to excuse their default. Petitioner was

permitted to proceed to the merits of Claims Two and Three.

                                 STANDARD OF LAW

       When a petitioner files a federal habeas corpus action to challenge a state court

judgment, Title 28 U.S.C. § 2254(d), as amended by the Anti-terrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), applies. Title 28 U.S.C.§ 2254(d) limits relief to

instances where the state court’s adjudication of the petitioner’s claim:

       1.     resulted in a decision that was contrary to, or involved an unreasonable
              application of, clearly established Federal law, as determined by the
              Supreme Court of the United States; or

       2.     resulted in a decision that was based on an unreasonable determination of
              the facts in light of the evidence presented in the state court proceeding.

28 U.S.C. § 2254(d).

       Though the source of clearly established federal law must come only from the

holdings of the United States Supreme Court, lower federal court decisions addressing

similar fact patterns may be used as comparisons for determining whether a state court

decision is an unreasonable application of Supreme Court precedent. Duhaime v.

Ducharme, 200 F.3d 597, 600-01 (9th Cir. 1999). However, circuit law may not be used

“to refine or sharpen a general principle of Supreme Court jurisprudence into a specific

legal rule that th[e] [Supreme] Court has not announced.” Marshall v. Rodgers, 569 U.S.

58, 64 (2013).



MEMORANDUM DECISION AND ORDER - 4
         To assess whether habeas corpus relief is warranted, the federal district court

reviews “the last state-court adjudication on the merits.” Greene v. Fisher, 565 U.S. 34,

40 (2011). The deferential standard of section 2254(d) applies regardless of whether the

state court decision “is unaccompanied by an opinion explaining the reasons relief has

been denied.” Harrington v. Richter, 562 U.S. 86, 98 (2011). “When a federal claim has

been presented to a state court and the state court has denied relief, it may be presumed

that the state court adjudicated the claim on the merits in the absence of any indication or

state-law procedural principles to the contrary.” Id. at 99. When the last adjudication on

the merits provides a reasoned opinion, federal courts evaluate the opinion as the grounds

for denial. 28 U.S.C. 2254(d).

         However, where the state’s highest court did not issue a reasoned decision, courts

within the Ninth Circuit review the decision of the Idaho Court of Appeals, using the

“look through” principle of Ylst v. Nunnemaker, 501 U.S. 797 (1991), and “presume the

higher court agreed with and adopted the reasons given by the lower court.” Curiel v.

Miller, 830 F.3d 864 (9th Cir. 2016).1

                         MERITS REVIEW OF REMAINING CLAIMS


    1. Claim Two: Prosecutorial Misconduct

         Petitioner asserts that the prosecutor’s closing argument violated his right to a fair

trial and due process. The prosecutor called the defense attorney’s arguments a “red


1
          The United States Supreme Court recently clarified: “In Ylst, we said that where “the last reasoned opinion
on the claim explicitly imposes a procedural default, we will presume that a later decision rejecting the claim did not
silently disregard that bar and consider the merits. 501 U.S., at 803, 111 S.Ct. 2590,” but that the presumption can be
refuted by “strong evidence.” Kernan v. Hinojosa, 136 S. Ct. 1603, 1605–06 (2016).


MEMORANDUM DECISION AND ORDER - 5
herring fishing expedition” and allegedly disparaged defense counsel.

                A. Standard of Law

       The standard for a claim of prosecutorial misconduct on habeas review is a

“narrow one of due process, and not the broad exercise of supervisory power.” Darden v.

Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S.

637, 642 (1974)). Because habeas corpus is concerned only with prejudicial

constitutional error, a prosecutor’s comments or actions that may be considered

inappropriate under the rules of fair advocacy, or even reversible error on direct review,

will not warrant federal habeas relief unless the alleged misconduct “so infected the trial

with unfairness as to make the resulting conviction a denial of due process.” Donnelly,

416 U.S. at 643.

       Where “the impropriety complained of effectively deprived the defendant of a

specific constitutional right, a prosecutorial misconduct claim may be established without

requiring proof that the entire trial was thereby rendered fundamentally unfair.” Id. at

643. Inquiry into the fundamental fairness of a trial requires the court to examine the

effect of any misconduct within the context of the entire proceedings. Id. Where the

prosecutor’s argument does not “manipulate or misstate the evidence nor . . . implicate

other specific rights of the accused such as the right to counsel or the right to remain

silent” there generally is no error on habeas review. Darden, 477 U.S. at 181-82. “It is

not enough that the prosecutor’s remarks were undesirable or even universally

condemned.” Id. at 179. Moreover, “a criminal conviction is not to be lightly overturned

on the basis of a prosecutor’s comments standing alone, for the statements or conduct

MEMORANDUM DECISION AND ORDER - 6
must be viewed in context; only by so doing can it be determined whether the

prosecutor’s conduct affected the fairness of the trial.” United States v. Young, 470 U.S.

1, 11 (1985).

                 B. Background and State Court Decision

       The prosecutor’s statement at issue occurred during the rebuttal argument, where

the following exchange occurred:

                [Prosecutor]: [Defense counsel] in the opening told you they
                              weren’t contesting the shooting and the death
                              of Carlos Chavez. [Defense counsel] stood up
                              here and told you they weren’t contesting the
                              shooting of Carlos Chavez. The only issue is
                              [whether Alfaro is] the driver. Yet [defense
                              counsel] spent the last hour contesting the
                              details of the shooting. That's what his closing
                              was doing.

                [Def. Atty.]: Judge, for the record, I'll object to the
                              characterization and as to the court’s rulings
                              previously.

                [Prosecutor]: We just went on an hour-long red herring
                              fishing trip.

                [Def. Atty.]: Same objection, Judge.

                [The Court]: You're allowed a continuing objection.

State’s Lodging A-4, pp.823-24.

       Petitioner raised this prosecutorial misconduct claim on appeal. The Idaho Court

of Appeals rejected the claim. State’s Lodging B-4, p. 4. The court relied on an earlier

case that addressed a similar instance, State v. Norton, 254 P.3d 77 (Idaho Ct. App.

2011). There, the defendant raised a prosecutorial misconduct claim for referring “to the

defense arguments as red herrings and smoke and mirrors” during the prosecutor’s

MEMORANDUM DECISION AND ORDER - 7
closing argument. The defendant argued that the remarks were “an impermissible attack

intended to encourage the jury to focus on the conduct of defense counsel rather than the

evidence of guilt.” Id. at 88-90. Finding that the prosecutor’s comments “were not

directed at defense counsel personally, but rather were comments on the defense

theories,” the Idaho Court of Appeals concluded “that the prosecutor’s rebuttal argument

referring to some of defense counsel’s arguments as red herrings and smoke and mirrors

was not misconduct.” Id. at 90.

                C. Discussion

       This Court agrees with the Idaho Court of Appeals’ analysis and conclusion. The

prosecutor’s remarks were directed at the content of the defense attorney’s closing

argument, not at the defense attorney himself. Nothing in the prosecutor’s statement

disparaged the defense attorney personally; it simply pointed out that the defense strategy

was internally inconsistent. That is permissible argument. Neither has Petitioner

explained how the comment, in the context of the whole trial, infected the trial with

unfairness. Petitioner has not shown that the Idaho Court of Appeals’ decision is contrary

to or amounts to an unreasonable application of Darden, DeChristoforo, or Young.

Therefore, habeas corpus relief is not warranted.

   2. Claim Three

       Petitioner asserts that the district court violated his right to a jury trial and due

process by sentencing him more harshly than other participants in the crime who became

the State’s witnesses. Petitioner alleges that the Court applied a vindictive sentence to

punish Petitioner for his decision to proceed to trial.


MEMORANDUM DECISION AND ORDER - 8
                A. Standard of Law

       The United States Supreme Court has not spoken to the exact issue that Petitioner

brings before the Court—whether a non-pleading co-defendant’s sentence after a jury

finding of guilty must be proportional to the sentences the pleading co-defendants

received to avoid a claim that the court imposed a vindictive sentence for the defendant

that chose to proceed to trial, which would be a due process violation. The Supreme

Court has held that, after a defendant is found guilty after trial but is permitted a second

trial at which he is again found guilty, the sentencing court cannot impose a greater

sentence on that defendant without “objective information justifying the increased

sentence.” Alabama v. Smith, 490 U.S. 794, 798-99.

       However, if a defendant pleads guilty, withdraws his plea, proceeds to trial, and is

found guilty, the judge is permitted to increase the defendant’s sentence because during

the “course of the proof at trial the judge may gather a fuller appreciation of the nature

and extent of the crimes charged.” Id. at 801. In addition, the defendant’s “conduct during

trial may give the judge insights into his moral character and suitability for

rehabilitation.” Id. The Supreme Court also recognized the “same mutual interests that

support the practice of plea bargaining to avoid trial may also be pursued directly by

providing for a more lenient sentence if the defendant pleads guilty.” Id. at 802-03 (citing

Corbitt v. New Jersey, 439 U.S. 212, 221-223 (1978)). “We have squarely held that a

State may encourage a guilty plea by offering substantial benefits in return for the plea,”

said the Court in Corbitt. 439 U.S. at 219.




MEMORANDUM DECISION AND ORDER - 9
                B.   Background and State Court Decision

       During the prosecution’s argument for its sentencing recommendation, the

prosecution compared and contrasted the characteristics and sentences of the plea-

bargaining participants in the crime with Petitioner’s characteristics and recommended

sentence. State’s Lodging A-4, pp. 21-34. Petitioner’s attorney did not object at

sentencing to any of the talk of the differences in sentences between those participants

who bargained for a lesser sentence in return for testifying and the sentence that was

recommended for Petitioner, who chose to go to trial. As a matter of fact, Petitioner’s

own attorney contrasted the different sentences and argued that Petitioner should receive

the minimum sentence possible for first degree murder, ten years fixed and life

indeterminate, because one of the plea-bargaining gunmen in the case would be serving a

minimum of only six years. Id., pp. 36-50. Both attorneys discussed the different factors

of pleading guilty under a plea agreement and exercising one’s right to go to trial. Neither

hinted that going to trial should result in a longer sentence; each simply tried to argue

fairness amongst all of the sentences.

       Therefore, it is somewhat misleading for Petitioner to characterize the sentencing

court’s motive as “vindictiveness” for Petitioner’s decision to proceed to trial, because

the issue of comparison and contrasting the sentences of the co-defendants had already

been laid out on the table by the prosecution and defense attorneys. The Court did not

launch out in a new direction when it began explaining its reasoning for Petitioner’s

sentence, but it was addressing the arguments before the Court.




MEMORANDUM DECISION AND ORDER - 10
      In his habeas corpus Petition, Petitioner pins this claim on the following

expression by the sentencing judge:

                   The definition of malice is to act deliberately with the
             knowledge that you’re creating a danger to or having a
             conscious disregard for human life.

                     Driving up there to Canyon Hill knowing that you
             have loaded weapons, slowing down with the lights off, and
             letting the guns fire is reckless disregard for human life, and,
             of course, human life was lost. And it was just a guy that was
             in the kitchen making a sandwich. How fair is that? There’s
             no fairness in that. There’s no fairness in the fact that it took
             so long for the crime to even be uncovered. There was no
             justice for Carlos Chavez for many years.

                     And the only reason that we’ve come to this point is
             that the state had to offer plea bargains to Mr. Alaniz and to –
             well, I think Mr. Musquiz, too. That I think that the state
             would agree that the amount of time that they agreed to in
             these plea bargains did not create a situation of justice.

                    Now, one of the things that has weighed on this court’s
             mind ever since there’s been a conviction is how can the court
             treat Mr. Alfaro any differently than the state agreed to treat
             Mr. Maceda or the state agreed to treat Mr. Alaniz. And it’s
             been difficult to reconcile that in my mind objectively. But
             here’s what the court’s thoughts are. This was a deliberate
             disregard for human life knowing full well that there was a
             high likelihood that somebody was going to lose their life. It
             is the most heinous crime that anybody can commit, and it
             needs to be treated that way. And there needs to be a message
             sent out to these small groups of individuals that live in our
             community that we cannot allow this to happen. We’re sick
             and tired of it. And the rest of us that live law-abiding lives in
             this community cannot be living in fear of this trash that has
             no regard for human life. It makes no sense.

Dkt. A-4, pp. 54-55.




MEMORANDUM DECISION AND ORDER - 11
       Petitioner’s attorney did not object to either the prosecution’s comparison of the

sentences, nor the court’s. Because an issue for which there was no objection normally

cannot be the subject of an appeal, the Idaho Court of Appeals reviewed the claim under

the fundamental error doctrine. State’s Lodging B-4, pp. 8-9.

       In addressing this claim, the Idaho Court of Appeals explained its understanding

of Petitioner Alfaro’s reasoning as follows:

                 Alfaro was sentenced to a unified term of life, with twenty
                 years determinate, on the murder conviction and five years
                 determinate for each remaining count, with all sentences to
                 run concurrently. In arguing the district court imposed a
                 longer sentence in retaliation for his decision to go to trial,
                 Alfaro focuses on the fact that Alaniz, who actually fired a
                 weapon at the residence, only received a unified term of
                 fifteen years, with six years determinate. The “sole
                 distinction,” between Alfaro and Alaniz, Alfaro contends, is
                 that Alaniz elected to plead guilty and testify against Alfaro.
                 He points out that in sentencing him, the district court opined
                 that the plea bargained sentence of Alaniz and the other
                 perpetrators did not serve justice, but that the State had been
                 forced into those agreements because Alfaro had exercised
                 his right to a jury trial. Alfaro argues that none of the district
                 court’s other rationales, including deterrence, justified the
                 imposed sentence, and therefore, he asserts the district court
                 sentenced him more harshly because he exercised his right to
                 trial.

Id., pp. 9-10.

       The Idaho Court of Appeals rejected this argument, finding sufficient evidence in

the record that the state district court based the length of Petitioner’s sentence on

“requisite sentencing objectives.” Id., p. 10. Those objectives included: (1) “protection of

society”; (2) deterrence required a longer sentence because a “‘message’ needed to be

sent to individuals in the community that such actions could not be tolerated”; (3) it was a


MEMORANDUM DECISION AND ORDER - 12
“‘heinous’ crime that deserved significant retribution.” Id. The Court of Appeals

concluded: “The sentences imposed were based on proper statutory considerations, not a

desire to punish Alfaro for proceeding to trial, and therefore, Alfaro has failed to show

the district court committed fundamental error in imposing sentence.” Id. While the state

district court “recognized the disparity” between the lighter sentences of those who chose

to testify and “expressed concern about how to reconcile it,” the decision ultimately was

based on appropriate sentencing concerns. Id.

                C. Discussion

       This Court agrees that the totality of the record supports the conclusion that the

Idaho Court of Appeals’ decision was not contrary to, or an unreasonable application of,

the sparse United States Supreme Court precedent governing this area of law. The

majority of the sentencing hearing focused on discussions of the differences between the

defendants, their part in the crime, their sentences, and the reasons behind those

sentences. Obviously, the fact that some of the participants bargained for a lesser

sentence by providing testimony against one of the participants has a value to the State,

because, otherwise, this crime may never have been solved. It is clear that the State must

offer gang members sentences that are enticing enough for them to be witnesses for the

State, notwithstanding the real fear they may have of retribution from gang members. For

example, in this instance, the State reported:

                     Mr. Alfaro’s brother, Eddie Alfaro, is out at the prison
              and is one of the highest ranking members in the prison gang
              and is basically what they call a shock collar out at the prison.
              Mr. Alfaro, here, the defendant, has been sending letters to
              Eddie identifying who cooperated, who testified. And of

MEMORANDUM DECISION AND ORDER - 13
              concern to the state is what is being done with that
              information.

State’s Lodging A-4, p. 24. In addition, when defendants voluntarily take responsibility

for their part in a crime, a shorter sentence may be warranted, because it shows that the

defendants are more likely to be rehabilitated.

       The duty of the sentencing court is to balance all of the interests involved:

rehabilitation of the defendant, the deterrence effect of the sentence on the defendant and

others, the safety and needs of the community, and retribution for an act that was

calculated to cause severe injury or death, and that caused the death of a person who was

a son, brother, and father in a close and loving family. In trying to balance all of the

relevant factors, the sentencing court crafted a sentence that was appropriate to

Petitioner’s particular character, background, and involvement in the crime. That the

sentencing court discussed the facts of the co-defendants’ pleas and their resulting

favorable sentences in light of the task at hand—to sentence Petitioner after a jury verdict

by using the requisite sentencing objectives—does not mean the sentencing court

imposed a vindictive sentence for Petitioner having chosen to proceed to trial. Rather, the

judge’s reasoning aloud demonstrated the depth and breadth of the thought he put into

crafting Petitioner’s sentence. Respondent has cited to several persuasive lower federal

court cases that support the reasoning of the Idaho Court of Appeals. See Dkt. 24, pp. 27-

28. Petitioner, on the other hand, has cited to cases having fact patterns that are unlike his

own and that do not support a grant of habeas corpus. See Dkt. 2, p. 5. While not cases of

precedent, they demonstrate that the Idaho Court of Appeals’ decision is not



MEMORANDUM DECISION AND ORDER - 14
unreasonable in light of existing United States Supreme Court case law. Hence, this claim

is without merit and will be denied.

                                             ORDER

          1. Respondent’s Motions for Extension of Time (Dkts. 22, 23) are

              GRANTED.

          2. The Petition is DENIED and DISMISSED with prejudice.

          3. The Court does not find its resolution of this habeas matter to be reasonably

              debatable, and a certificate of appealability will not issue. See 28 U.S.C.

              § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If

              Petitioner files a timely notice of appeal, the Clerk of Court shall forward a

              copy of the notice of appeal, together with this Order, to the United States

              Court of Appeals for the Ninth Circuit. Petitioner may seek a certificate of

              appealability from the Ninth Circuit by filing a request in that court.


                                                  DATED: December 10, 2018


                                                  _________________________
                                                  David C. Nye
                                                  U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 15
